         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


    UNITED STATES OF AMERICA,                              MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,
                                                        Case No. 2:18-cr-00349-RJS-PMW
    v.

    OSWALDO ENRIQUE PEDRO                              Chief District Judge Robert J. Shelby
    BERNARDO ALBRONOZ VERANO,
                                                     Chief Magistrate Judge Paul M. Warner
                  Defendant.


          Chief District Judge Robert Shelby referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is defendant Oswaldo Enrique

Pedro Bernardo Alboronoz Verano’s (“Defendant”) Motion to Disclose Expert Reports and

Motion for Daubert Hearing (the “Motion”). 2 The Motion was referred to Judge Warner by Judge

Shelby on April 23, 2019. 3 The court has carefully reviewed the written memoranda submitted

by the parties.

          The Motion seeks a hearing to determine the admissibility of the United States of

America’s (“United States”) expert testimony (the “Daubert Hearing”), and an order requiring

the United States to disclose its expert reports in advance of the Daubert Hearing.



1
    See docket no. 30.
2
    See docket no. 59.
3
    See docket no. 81.
       Rule 16 of the Federal Rules of Criminal Procedure (“Rule 16”) imposes certain

discovery obligations regarding experts. “At the defendant’s request, the government must give

to the defendant a written summary of any testimony that the government intends to use under

Rules 702, 703, or 705 of the Federal Rules of Evidence during its case-in-chief at trial.” Fed. R.

Crim. P. 16(a)(1)(G). Defendant has made no argument that he seeks expert discovery beyond

what Rule 16 requires, or cited any authority suggesting that he is entitled to such discovery. Nor

has Defendant alleged that the United States has not complied with its discovery obligations set

forth in Rule 16.

       As for the Daubert Hearing, Defendant has provided no authority to support the request,

or justification for setting such a hearing at this time. Accordingly, the court concludes that this

request is premature.

       For the foregoing reasons, the Motion is hereby DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       DATED this 9th day of March, 2019.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge




                                                  2
